United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.M., Appellant
and
DEPARTMENT OF THE AIR FORCE, AIR
MOBILITY COMMAND, CHARLESTON AIR
FORCE BASE, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-564
Issued: July 10, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 14, 2014 appellant filed a timely appeal of a November 7, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant is entitled to continuation of pay; and (2) whether
OWCP met its burden to terminate appellant’s wage-loss compensation and medical benefits
effective August 18, 2010.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 19, 2010 appellant, then a 55-year-old fabric worker, filed a traumatic injury
claim alleging that on March 17, 2010 he sustained increased low back and leg pain on the right
side due to his employment duties.2
In an August 18, 2010 report, Dr. Leonard E. Forrest, a treating Board-certified
physiatrist, noted that appellant had a flare-up of his back condition in March 2010. He advised
that appellant was capable of returning to his job providing he used a back brace for lifting and
bending activities. Dr. Forrest found that no further medical treatment was required at that time.
In an August 18, 2011 report, Dr. Mark D. Netherton, a treating Board-certified
anesthesiologist, noted that appellant sustained an initial employment injury in 2001 which was
aggravated on March 17, 2010 due to his work activities. He stated that appellant’s preexisting
conditions had been exacerbated by his workers’ compensation case and that he should be
compensated for the time he missed at work. Dr. Netherton related that appellant sustained
another employment injury on March 9, 2011.3
By letter dated October 2, 2013, OWCP informed appellant that at the time his claim had
been received, it was handled as a minor injury. Appellant’s claim was reopened for
adjudication as he had filed a claim for wage-loss compensation. He was advised as to the
medical and factual evidence required to support his claim and given 30 days to provide this
information.
In a December 26, 2012 report, Dr. Netherton noted an initial employment injury was
sustained on July 24, 2001. He related that appellant sustained aggravations of his condition at
work on March 17, 2010 and early September 2012.
On October 23, 2013 Dr. Netherton noted that appellant sustained an employment injury
on March 17, 2010 which aggravated his preexisting condition. He related that the aggravation
led to a progressive worsening of appellant’s lumbar spine degeneration.
By decision dated November 7, 2013, OWCP accepted that appellant sustained a
temporary aggravation of lumbar or lumbosacral intervertebral disc degeneration which resolved
by August 18, 2010. It denied appellant’s claim for continuation of pay as he had not filed the
claim within 30 days of the March 17, 2010 injury.
LEGAL PRECEDENT -- ISSUE 1
Section 8118(a) of FECA authorizes continuation of pay, not to exceed 45 days, for an
employee who has filed a claim for a period of wage loss due to a traumatic injury with his or her
immediate superior on a form approved by the Secretary of Labor within the time specified in
2

On April 26, 2010 appellant had filed a claim for a recurrence of disability beginning March 23, 2010 due to an
accepted July 24, 2001 employment injury under File No. xxxxxx483. OWCP denied the recurrence claim by
decision dated October 18, 2010.
3

OWCP file number for the March 9, 2011 employment injury was noted as xxxxxx623 by Dr. Netherton.

2

section 8122(a)(2) of this title.4 The latter section provides that written notice of injury shall be
given within 30 days. The context of section 8122 makes clear that this means within 30 days of
the injury.5
The Board has held that section 8122(d)(3) of FECA,6 which allows OWCP to excuse
failure to comply with the time limitation provision for filing a claim for compensation because
of exceptional circumstances, is not applicable to section 8118(a), which sets forth the filing
requirements for continuation of pay. Thus, there is no provision in the law for excusing an
employee’s failure to file a claim within 30 days of the employment injury.7
ANALYSIS -- ISSUE 1
For employees who sustain a traumatic injury, FECA provides that the employing
establishment must continue the employee’s regular pay during any periods of resulting
disability, up to a maximum of 45-calendar days. This is called continuation of pay (COP). The
employing establishment, not OWCP, pays continuation of pay.8 For receipt of COP, the
employee must file his or her claim within 30 days of injury.
One purpose of continuation of pay is to eliminate the interruption to the injured
employee’s salary due to delay between the notice of injury and payment of compensation
benefits.9 The late filing of a claim for a period of wage loss defeats that purpose.
Appellant’s alleged employment injury occurred on March 17, 2010; but, he did not file a
written claim for a period of wage loss due to the traumatic injury within 30 days. Rather, he
filed his claim on August 18, 2010. There is no provision in FECA for excusing a late filing.
Appellant is not entitled to continuation of pay.
LEGAL PRECEDENT -- ISSUE 2
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.10 After it has determined that an
employee has disability causally related to his or her federal employment, it may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to

4

5 U.S.C. § 8118(a). See Gwen Cohen-Wise, 54 ECAB 732 (2003).

5

P.R., Docket No. 08-2239 (issued June 2, 2009); George A. Harrell, 29 ECAB 338 (1978).

6

5 U.S.C. § 8122(d)(3).

7

Laura L. Harrison, 52 ECAB 515 (2001); William E. Ostertag, 33 ECAB 1925, 1932 (1982).

8

20 C.F.R. § 10.200(a).

9

Supra note 4.

10

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

3

the employment.11 OWCP’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.12
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.13 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.14
ANALYSIS -- ISSUE 2
OWCP accepted appellant’s claim for temporary aggravation of lumbar and lumbosacral
intervertebral disc degeneration which resolved by August 18, 2010. As noted, its acceptance of
a claim for a specified period does not shift the burden of proof to the claimant to terminate
benefits. It is OWCP’s burden to establish that appellant had no residuals from the accepted
injury. The Board finds that OWCP properly terminated benefits.
The medical evidence consists of an August 18, 2010 report from appellant’s treating
physician, Dr. Forrest, who noted that appellant had a flare up of his back condition in March
2010. He found that appellant was capable of returning to work full time provided he wore a
back brace. No further medical treatment was required.
OWCP found, based on Dr. Forrest’s opinion, that the accepted temporary aggravation
had resolved. Dr. Forrest examined appellant and determined that he could return to his usual
work provided he had a back brace. The record also contains reports from Dr. Netherton
diagnosing an aggravation of appellant’s back condition as a result of the March 17, 2010
employment injury. He made no mention of disability in the reports other than noting in an
October 23, 2013 report that the March 17, 2010 injury led to a worsening of appellant’s lumbar
degenerative spine condition. He made no mention of any disability after August 18, 2010 and
noted additional employment injuries in his August 18, 2011 and December 26, 2012 reports.
There is no other medical evidence of record from a physician to support that appellant’s workrelated condition continued after August 18, 2010. The Board finds that the medical evidence of
record is sufficient to establish that appellant’s accepted temporary aggravation of lumbar or
lumbosacral intervertebral disc degeneration had resolved as of August 18, 2010.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

11

I.J., 59 ECAB 524 (2008); Elsie L. Price, 54 ECAB 734 (2003).

12

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

13

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

14

Kathryn E. Demarsh, id.; James F. Weikel, 54 ECAB 660 (2003).

4

CONCLUSION
The Board finds that appellant is not entitled to continuation of pay and that it met its
burden to establish that appellant’s accepted condition of temporary aggravation of lumbar or
lumbosacral intervertebral disc degeneration resolved as of August 18, 2010.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 7, 2013 is affirmed.
Issued: July 10, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

